Exhibit 10.03

EMPLOYEE DIRECTOR INDEMNIFICATION AGREEMENT

This Employee Director Indemnification Agreement (“Agreement”) is made as of the
      day of       , 20      , by and between MoneyGram International, Inc. (the
“Corporation”), a Delaware corporation, and       , a director and an officer of
the Corporation (the “Employee Director”).

Recitals

A. The Employee Director has been elected to serve as a director of the
Corporation and the Corporation desires the Employee Director to continue in
such capacity.

B. The Employee Director has agreed to serve as an executive officer of the
Corporation, and the Corporation desires the Employee Director to serve as an
executive officer.

C. In addition to the indemnification to which the Employee Director is entitled
under the Amended and Restated Certificate of Incorporation of the Corporation
(the “Articles”), the Corporation at its sole expense maintains insurance
protecting its officers and directors against certain losses arising out of
actual or threatened actions, suits or proceedings to which such persons may be
made or threatened to be made parties (“D & O Insurance”).

D. The Articles and the Delaware General Corporation Law specifically provide
that they are not exclusive, and thereby contemplate that contracts may be
entered into (i) between the Corporation and the members of its Board of
Directors with respect to indemnification of such directors, and (ii) between
the Corporation and its officers with respect to indemnification of such
officers.

Agreement

In order to induce the Employee Director to continue to serve in the capacity as
a director and an executive officer, in consideration of the Employee Director’s
valuable services for the Corporation, the Corporation and the Employee Director
agree as follows:

1. Continued Service. Employee Director will continue to serve as a director of
the Corporation and an executive officer, in each case, at the will of the
Corporation, or in accordance with separate contract to the extent that such a
contract is in effect at the time in question, so long as the Employee Director
is duly elected and qualified in accordance with the Articles and the Bylaws of
the Corporation (“Bylaws”) or until the Employee Director resigns in accordance
with applicable law.

2. Indemnity of Employee Director. The Corporation shall hold harmless and
indemnify Employee Director to the full extent authorized or permitted by the
provisions of the Delaware General Corporation Law or by any amendment thereof
or other statutory provisions authorizing or permitting such indemnification
which is adopted after the date hereof. To the extent that a change in the
Delaware General Corporation Law (or other applicable law), whether by statute
or judicial decision, permits greater indemnification or advancement of expenses
than would be afforded currently under the Articles or the Bylaws and this
Agreement, it is the intent of the parties hereto that Employee Director enjoy
by this Agreement the greater benefits so afforded by such change. No amendment,
alteration or repeal of this Agreement or of any provision hereof or of the
Articles or the Bylaws or any provision thereof shall limit or restrict any
right of Employee Director under this Agreement or such other documents in
respect of any action taken or omitted by Employee Director in Employee
Director’s capacity as a director or officer of the Corporation prior to such
amendment, alteration or repeal.

3. Maintenance of Insurance and Self Insurance.

a. Subject only to the provisions of Section 3(b) hereof, so long as Employee
Director shall continue to serve as a director of the Corporation (or shall
continue at the request of the Corporation to serve as a director of another
corporation, partnership, joint venture, trust or other enterprise) and/or as an
executive officer of the Corporation, and thereafter so long as Employee
Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that Employee Director was a director or an
officer of the Corporation or served in any of said other capacities, the
Corporation will purchase and maintain in effect for the benefit of Employee
Director one or more valid, binding and enforceable policies of D & O Insurance.

b. The Corporation shall not be required to maintain said policies of D & O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.

c. In the event the Corporation does not purchase and maintain in effect said
policies of D & O Insurance pursuant to the provisions of Section 3(b) hereof,
the Corporation shall hold harmless and indemnify Employee Director to the full
extent of the coverage which would otherwise have been provided for the benefit
of Employee Director pursuant to such D & O Insurance.

4. Additional Indemnity. Subject only to the exclusions set forth in Section 5
hereof, and without limiting any right which Employee Director may have now or
in the future pursuant to the Delaware General Corporation Law, the Articles,
the Bylaws, the Employment Agreement, any other agreement, any resolution, any
policy of insurance or otherwise, the Corporation hereby further agrees to hold
harmless and indemnify Employee Director against any and all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Employee Director in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, whether by third parties or by or in the right
of the Corporation to which Employee Director at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Employee Director is
or was a director or an officer of the Corporation, or is or was serving or at
any time serves at the request of the Corporation as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise.

5. Limitations on Additional Indemnity. No indemnity pursuant to Section 4
hereof shall be paid by the Corporation:

a. for which and to the extent that payment is actually made to Employee
Director under a valid and collectible insurance policy maintained by the
Company;

b. for which and to the extent that Employee Director is indemnified by the
Company or receives a recovery from the Company otherwise than pursuant to
Section 4;

c. on account of any suit in which judgment is rendered against Employee
Director for an accounting of profits made from the purchase or sale by Employee
Director of securities of the Corporation pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

d. with respect to acts or omissions which are not in good faith or which
constitute intentional misconduct or a knowing violation of law;

e. with respect to authorization by Employee Director of the unlawful payment of
a dividend or other distribution on the Corporation’s capital stock or the
unlawful purchase of its capital stock;

f. with respect to any transaction from which Employee Director derived an
improper personal benefit; or

g. if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

6. Notification and Defense of Claim. Promptly after receipt by Employee
Director of notice of the commencement of any action, suit or proceeding,
Employee Director will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Employee Director otherwise than under this
Agreement or from any liability which is not directly related to the failure of
Employee Director promptly to so notify the Corporation. With respect to any
such action, suit or proceeding as to which Employee Director notifies the
Corporation of the commencement thereof:

a. The Corporation will be entitled to participate therein at its own expense;
and,

b. Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Employee
Director. After notice from the Corporation to Employee Director of its election
so to assume the defense thereof, the Corporation will not be liable to Employee
Director under this Agreement for any legal or other expenses subsequently
incurred by Employee Director in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Employee
Director shall have the right to employ the Employee Director’s counsel in such
action, suit or proceeding, but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of Employee Director unless (i) the employment of counsel by
Employee Director has been authorized by the Corporation (ii) Employee Director
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Employee Director in the conduct of the defense of such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to continue the defense of any action, suit or proceeding properly
brought by or on behalf of the Corporation or as to which Employee Director
shall have made the conclusion provided for in (ii) above.

c. The Corporation shall not be required to indemnify Employee Director under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Corporation shall not settle any
action or claim in any manner which would impose any penalty or limitation on
Employee Director without Employee Director’s written consent. Neither the
Corporation nor Employee Director will unreasonably withhold its consent to any
proposed settlement.

7. Advance Payments.

a. Employee Director shall be entitled to receive advance payments in the amount
of all costs, charges, and expenses, including attorney and other fees and
expenses, actually and reasonably incurred or reasonably to be incurred by
Employee Director in defense of any action, suit or proceeding as described in
Section 4 hereof.

b. Employee Director agrees that the Employee Director will reimburse the
Corporation for all costs, charges and reasonable expenses paid or advanced by
the Corporation in defending any civil, criminal, administrative or
investigative action, suit or proceeding against Employee Director in the event
and only to the extent that it ultimately shall be determined in a final
non-appealable determination by a court of competent jurisdiction that Employee
Director is not entitled to be indemnified by the Corporation for such costs,
charges and expenses under the provisions of this Agreement.

c. The Corporation agrees that if any party with a right to nominate the
Employee Director to a position as a director or officer of the Corporation (or
any affiliate thereof other than the Corporation) pays or causes to be paid, for
any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter) with
Employee Director, then (i) such party (or such affiliate, as the case may be)
shall be fully subrogated to all rights of Employee Director with respect to
such payment and (ii) the Corporation shall reimburse such party (or such other
affiliate) for the payments actually made.

8. Indemnification Request.

(i) Advancement.

a. Employee Director shall in order to request advanced payments according to
Section 7 hereof, submit to the Board of Directors a sworn statement of request
for advancement of expenses in the form of Exhibit 1 attached hereto and made a
part hereof (the “Advancement Request”), stating that (i) the Employee Director
has incurred or will incur actual expenses in defending an action, suit, or
proceeding as described in Section 4 hereof and (ii) the Employee Director
undertakes to repay such amount if it shall ultimately be determined in a final
non-appealable determination by a court of competent jurisdiction that the
Employee Director is not entitled to be indemnified by the Corporation under
this Agreement.

b. Upon receipt of the Advancement Request the Chairman of the Board, the
President or any Vice President shall authorize immediate payment of the
expenses stated in the Advancement Request within 10 calendar days, whereupon
such payments shall immediately be made by the Corporation. No security shall be
required in connection with any Advancement Request and it shall be accepted
without reference to Employee Director’s ability to make repayment.

(ii) Indemnification.

a. Employee Director, in order to request indemnification pursuant to Section 4
hereof, shall submit to the Board of Directors a sworn statement of request for
indemnification in the form of Exhibit 2 attached hereto and made a part hereof
(the “Indemnification Request”) stating that Employee Director is entitled to
indemnification under this Agreement. Such Indemnification Request shall contain
a summary of the action, suit or proceeding and an itemized list of all payments
made or to be made with respect to which indemnification is requested.

b. The Board of Directors shall be deemed to have determined that Employee
Director is entitled to such indemnification unless, within 30 days after
submission of the Indemnification Request, the Board of Directors shall have
notified Employee Director in writing that it has determined, by a majority vote
of directors who were not parties to such action, suit or proceeding based upon
clear and convincing evidence, that Employee Director is not entitled to
indemnification under this Agreement. The evidence shall be disclosed to
Employee Director in such notice which shall be sworn to by all directors who
participated in the determination and voted to deny indemnification.

c. In the event that (i) a majority vote according to Section 8.2(b) cannot be
obtained or that (ii) there is a change in control of the Corporation (other
than a change in control which has been approved by members of the Board of
Directors who were directors prior to such change in control), the following
procedure shall take place:

(aa) Employee Director shall choose subject to Corporation approval (which
approval shall not be unreasonably withheld) counsel who has not performed any
services for the Corporation or Employee Director within the last five years and
who is in good standing (“Independent Legal Counsel”).

(bb) Independent Legal Counsel shall then determine within (i) thirty (30) days
after submission of the Indemnification Request, or (ii) the Employee Director’s
acceptance to act as an Independent Legal Counsel, or (iii) such reasonable time
as is required under the circumstances, whichever comes later, whether Employee
Director is entitled to indemnification under this Agreement. Indemnification
may only be denied according to Section 5 hereof and only based upon clear and
convincing evidence. In the case of a denial, Independent Legal Counsel shall
submit to the Board of Employee Directors and to Employee Director within
10 days after the decision a written opinion disclosing the grounds and the
evidence upon which such decision was based. The decision of Independent Legal
Counsel shall be final.

d. The termination of any action, suit or proceeding by judgment, order,
settlement or conviction, or upon a plea of no contest or its equivalent, shall
not, of itself, create a presumption that Employee Director’s conduct was such
that indemnity is not available pursuant to Section 5.

9. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Employee Director is a
director of the Corporation (including service at the request of the Corporation
as a director of another corporation, partnership, joint venture, trust or other
enterprise) or is a an officer of the Corporation and shall continue thereafter
so long as Employee Director shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Employee
Director was a director or executive officer of the Corporation or serving in
any other capacity referred to herein.

10. Enforcement.

a. The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on the Corporation hereby in order
to induce Employee Director to serve or continue to serve as a director of the
Corporation and continue to serve as executive officer of the Corporation, and
acknowledges that Employee Director is relying upon this Agreement in continuing
in such capacities.

b. In the event Employee Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Corporation shall reimburse Employee Director for all of Employee
Director’s reasonable fees and expenses in bringing and pursuing such action.

11. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

12. Governing Law; Binding Effect; Amendment and Termination.

a. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

b. This Agreement shall be binding upon Employee Director and upon the
Corporation, its successors and assigns, and shall inure to the benefit of
Employee Director, the Employee Director’s heirs, personal representatives and
assigns and to the benefit of the Corporation, its successors and assigns.

c. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.IN WITNESS
WHEREOF, the parties hereto have executed this Agreement on and as of the day
and year first above written.

MONEYGRAM INTERNATIONAL, INC.

By:       
Name:
Title:


EMPLOYEE DIRECTOR

By:      

Name:

